DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 24, 2021.  In virtue of this amendment:
Claims 11, 14 and 16 are cancelled; and thus,
Claims 1-10, 12-13, 15 and 17-21 are now pending in the instant application.
Allowable Subject Matter
Claims 1-10, 12-13, 15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna assembly, said assembly comprising … “first and second adjustment means are provided for elevation and azimuth adjustment of the antenna, and, for each of the elevation and azimuth orientation of the antenna, the first adjustment means to allow coarse adjustment of the position of the antenna with respect to the support hub and the second adjustment means to allow fine adjustment of the position of the antenna with respect to the support hub, wherein actuation of the first and/or second adjustment means for elevation and/or azimuth are actuated by powered drive means, and adjustment of the second adjusting means is controlled by an automatic directing system utilizing a control means connected to the antenna assembly to determine an extent of an adjustment required using the second adjustment actuation means”, in 
Reasons for indicating the allowable subject matter of claims 19-21 were provided in the previous office action mailed on November 19, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Richards et al. – US 2015/0349417
Prior art Yeh – US 2010/0259462
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 10, 2021